Citation Nr: 1337798	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-30 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to October 1970, including service in Vietnam.  The Veteran was awarded the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In addition to the paper claims file there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they do not contain any additional evidence relevant to the issues on appeal.

The matter of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below, following the order.  This matter is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  The RO will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran served in combat in Vietnam and was awarded the CIB.

2.  Resolving reasonable doubt in favor of the Veteran, his bilateral tinnitus is related to in-service excessive noise exposure.





CONCLUSION OF LAW

The Veteran's bilateral tinnitus is related to active military service.  38 U.S.C.A. §§ 1110, 1154(a)(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As the Veterans Claims Assistance Act of 2000 (VCAA) provides, VA has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).  In this decision however, the Board grants service connection for tinnitus, which is a complete grant of this benefit.  As such, a discussion of VCAA compliance is not needed.  The Veteran is not prejudiced by the Board's determination.

II.  Analysis

The Veteran seeks service connection for bilateral tinnitus.  He maintains that his tinnitus is attributable to excessive noise exposure during active service. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty during active military service or, if pre-existing such service, was aggravated in-service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit has clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  The Board notes that tinnitus is not considered a chronic disease for purposes of inclusion in 38 C.F.R. § 3.309(a). 

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a medical provider relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a disability, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the claimed in-service disease or injury.  38 C.F.R. § 3.303.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide which evidence is probative to the claim and, in so doing, accept certain medical or lay opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  

When considering lay evidence, the Board may properly consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per cuiram, 78 F.3d 604 (Fed. Cir. 1996).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra, at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  If the evidence establishes the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has had bilateral tinnitus since service.  In an August 2010 Statement in Support of his Claim, the Veteran specified that he was exposed to noise during active service as a result of (1) artillery and mortar, (2) air traffic operations, and (3) small weapons fire.    

At the outset, the Board notes that the Veteran is competent to assert that he currently has tinnitus.  Tinnitus is the type of condition for which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, on VA examination in July 2011, tinnitus was noted.  A current disability is present.

Additionally, the Veteran asserts that he was exposed to excessive noise from mortar, artillery, and small arms gunfire.  He also asserts that he was exposed to excessive noise from aircraft engines.  In this regard, the Board points out that the Veteran engaged in combat with the enemy.  This is confirmed by the Veteran's receipt of a CIB.  Accordingly, the Veteran's appellate statements are consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  There is no clear and convincing evidence to the contrary.  In-service excessive noise exposure is conceded.

Given that the Veteran currently has tinnitus and was exposed to excessive noise during service, the crux of this case rests upon the determination as to whether the Veteran's current tinnitus is related to his in-service excessive noise exposure.  In this regard, the Board finds that the evidence is at least in equipoise and therefore all doubt will be resolved in the Veteran's favor.  

The negative evidence of record is acknowledged.  The Veteran's service treatment records do not show complaints or findings associated with tinnitus.  Also, the July 2011 VA audiology examiner opined that the Veteran's tinnitus was not related to his in-service noise exposure.  The examiner reasoned that the Veteran's claims file failed to reveal documentation pertaining to complaint, diagnosis or treatment of tinnitus either while in active duty or within one year of military discharge.  The examiner added that he could not opine as to the etiology of the Veteran's tinnitus without resorting to mere speculation. 

Nonetheless, the Board finds that this negative evidence is not fatal to the Veteran's claim.  Although the Veteran's service treatment records are negative, as previously noted, tinnitus is the type of condition for which lay testimony is competent.  Charles, supra at 374 (2002); Layno, supra, at 469.  Moreover, the fact that the Veteran's assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  This is especially true given the Veteran's in-service experiences and excessive noise exposure.

The Board also finds that the medical opinion resulting from the July 2011 examination is inadequate for adjudicative purposes.  The examiner not only relied on the absence of contemporaneous medical evidence to support his opinion, but he also found that he could not provide an etiological opinion without resort to speculation.  In reaching his conclusion, the examiner did not consider the Veteran's competent and credible lay assertions either.  Thus, his supporting rationale was incomplete.  See, Jones v. Shinseki, 23 Vet. App. 382 (2010); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); Buchanan, supra;  Accordingly, the July 2011 VA medical opinion is of no probative value.  

In light of the aforementioned, what remains is that the Veteran has provided a competently and credibly consistent account of in-service acoustic trauma and subsequent continued symptomatology of tinnitus.  The Veteran is competent to report his tinnitus.  Tinnitus is a subjective disease that is capable of lay observation; his accounts are credible because they are consistent throughout the record and consistent with the conditions, circumstances, and events of his service.  

After resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset in service and service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's hearing loss claim. 

The Veteran maintains that his bilateral hearing loss is attributable to noise exposure sustained during service.  

The Veteran underwent VA examination in July 2011.  After reviewing the Veteran's service treatment records, the examiner opined that the Veteran's hearing loss was not caused by noise exposure sustained during military service because as evidenced by his enlistment and separation audiograms, hearing loss was not revealed nor were significant threshold shifts noted.  

The medical opinion is inadequate because the examiner relied on the absence of contemporaneous in-service medical evidence.  The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (finding that when audiometric test results do not meet their regulatory requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  Because the examiner's negative opinion as to the etiology of the Veteran's bilateral hearing loss appears to be based solely on the fact that he had "normal" hearing during active military service, another opinion is needed.

The record also shows that while the Veteran has denied occupational and recreational noise exposure after service, his occupational history, however, indicates that he was exposed to post-service occupational noise.  At his VA audiology examination, the Veteran stated that since discharge he worked for ten years "off and on" as a forklift driver, six years on an oil rig, seventeen years for Zwolle Railcar, three years at Beard Industries and seven years as motor man in the oil field.  

Given the July 2011 medical opinion and the Veteran's testimony regarding his post-service occupational noise exposure, another VA examination is needed to assess the nature and etiology of the Veteran's hearing loss disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination to ascertain the etiology of his bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner prior to examination.  The examiner should offer an opinion as to the following:

Is the Veteran's bilateral hearing loss it at least as likely as not related to his in-service excessive noise exposure?  

The examiner must address the Veteran's assertions regarding his in-service and post-service noise exposure in the examination report.  

The examiner must provide a rationale for all conclusions reached.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  

2.  After completion of the above, review the expanded record for completeness and compliance, and then readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If the complete benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


